Exhibit 10.6

 
LOAN NOTE CERTIFICATE
 
No. of Certificate 1
Amount of Loan Notes £1,500,000

 
Trilliant Exploration Corp
 
(the “Company")
 
(Registered in Nevada)
 
£1,500,000 Loan Notes 2009
 
(the “Notes”)
 


 
This Loan Note is issued under the authority of the Memorandum and Articles of
Association of the Company and pursuant to a Resolution of the Board of
Directors of the Company passed on 1 July 2009 and a Loan Note Instrument dated
1 July 2009 (the “Instrument”).
 
Name and Address of Noteholder
Benbrack Charkit Limited Third Floor Conway House, Conway Street St Hellier
Jersey Channel Islands JE2 3NT United Kingdom
   
Amount of Loan Notes:
£1,500,000.00
   
Registration Date:
1 July 2009

 
THIS IS TO CERTIFY THAT the above Noteholder is the registered holder of the
amount shown above of Notes constituted by the Instrument. The Notes are issued
subject to and with the benefit of the provisions contained in the Instrument.
 
EXECUTED as a DEED
)
       
for and on behalf of
)
/s/ William R. Lieberman, Director
     
Trilliant Exploration Corp
)
       
by:
)
 

 
 
NOTES
 
No transfer or conversion of the whole or any part of the Loan Notes represented
by this Certificate can be registered or a new Certificate issued unless
accompanied by this Certificate or a certificate of indemnity in a form approved
by the Directors of the Company.
 
Transfers of Loan Notes should be lodged for registration with the Company at
the Company’s Registered Office.